Citation Nr: 0617708	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-09 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period prior to 
October 15, 1996, and in excess of 50 percent for the period 
from October 15, 1996 to September 4, 1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel





INTRODUCTION

The veteran had active service from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At the veteran's request in June 
2002, jurisdiction of the claims file was subsequently 
transferred to the Washington, DC, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.

REMAND

The veteran filed his claim several years prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 38 U.S.C.A. 
§ 5100 et seq.  The VCAA redefined the obligations of VA with 
respect to the duty to assist and mandated an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, implement the VCAA.  The Secretary of Veterans Affairs 
has determined that the VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).  Thus, the VCAA applies to 
the veteran's claim.

The Board's initial review of the veteran's appeal reveals no 
evidence of a compliant VCAA notice letter having been 
provided during the appeal period.  The July 2005 RO duty to 
assist letter reflects incomplete VCAA advice, and does not 
provide an attachment regarding "what the evidence must 
show" to substantiate his claim, despite providing other 
attachments.  Thus, the Board cannot presume that the missing 
attachment was actually provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for PTSD during the entire course of his 
appeal period.  Thus, on remand the RO should provide 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). 

The Board further notes that the rating criteria for mental 
disorders were changed effective November 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).

The December 1996 Supplemental Statement of the Case (SSOC) 
informed the veteran of the revised criteria, but it does not 
reflect that his PTSD was considered under both criteria and 
the one most favorable to him applied to his appeal.

Accordingly, the case is REMANDED for the following:

1.  The RO shall send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating 

is awarded during the period in 
question, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date during the period from 
October 21, 1991 to September 4, 1997 
for PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  .

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD from 
October 1991 to September 1997.  After 
securing the necessary release, the RO 
should obtain any identified records 
which are not already contained in the 
claims file.

3.  After all of the above is completed, 
the RO shall review any additional 
evidence obtained since the last SSOC in 
light of all the other evidence of 
record and readjudicate the veteran's 
claim, giving due consideration to the 
rating criteria most favorable to the 
veteran.  To the extent that any benefit 
sought on appeal remains denied, the RO 
shall issue the veteran an SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




